Citation Nr: 0909297	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  02-20 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.   Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
knee disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
kidney disorder, to include nephritis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to November 
1977 and from January 1980 to March 1981.  The Veteran's DD 
Form 214 reflects that he had another period of service from 
March 1981 to December 1984, when he was discharged under 
Other Than Honorable conditions.  In a September 1985 
administrative decision, the RO determined that the Veteran's 
period of service from February 5, 1982 to December 1984 was 
dishonorable for VA purposes and is a bar to the receipt of 
VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The February 2002 rating decision 
readjudicated the pending claims under the Veterans Claims 
Assistance Act (VCAA) of 2000.

In November 2004, the Board remanded the case for additional 
development of the record.  The case has been returned to the 
Board for further appellate adjudication.


FINDINGS OF FACT

1.  A February 1990 Board decision denied the claim of 
service connection for a knee disorder.

2.  Evidence submitted since the February 1990 Board 
decision, when viewed in the context of all of the evidence 
of record, is duplicative or cumulative of evidence 
previously considered and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The RO denied entitlement to service connection for 
kidney and bladder problems in a July 1991 rating decision; 
the Veteran did not appeal this rating decision.

4.  Evidence submitted since the July 1991 rating decision, 
when viewed in the context of all of the evidence of record, 
is duplicative or cumulative of evidence previously 
considered and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  The Veteran does not have a headache disorder that is 
related to active service.

6.  The Veteran does not have a corroborated in-service 
stressor upon which a diagnosis of PTSD may be based.


CONCLUSIONS OF LAW

1.  Since the Board's decision in February 1990, new and 
material evidence has not been received, and the claim of 
entitlement to service connection for a knee disorder may not 
be reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 
C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).

2.  Since the final rating decision in July 1991, new and 
material evidence has not been received, and the claim of 
entitlement to service connection for a kidney disorder, to 
include nephritis, may not be reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).

3.  Service connection for headaches is not established.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In the present case, the RO provided the Veteran notice of 
the claims by letters dated in November 2004, February 2005, 
July 2006, August 2007 and April 2008.  Furthermore, specific 
evidence needed to reopen claims, as is now required by Kent 
v. Nicholson, 20 Vet. App. 1 (2006), was provided in the July 
2006, August 2007 and April 2008 letters to the Veteran.  
Although the notices provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims for service connection 
for headaches and PTSD, such error was harmless given that 
service connection is being denied for these two claims, and 
hence no rating or effective date will be assigned with 
respect to these claimed conditions.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

After issuance of the letters described above, and 
opportunity for the Veteran to respond, the September 2008 
supplemental statement of the case reflects readjudication of 
the claims.  Hence, the Veteran is not shown to be prejudiced 
by the timing (or form) of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issues on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service medical records, 
including private and VA outpatient treatment records from 
the facilities identified by the Veteran.  Solicitation of a 
medical opinion is not required in a claim to reopen until 
new and material evidence is presented or secured.  
Solicitation of a medical opinion is also not necessary in 
connection with the claim for service connection for 
headaches as there is no evidence indicating that a  headache 
disorder may be associated with an established event, injury, 
or disease in service.  Furthermore, no examination is 
required for Veteran's PTSD claim, because no confirmed 
stressor in service has been established to support a 
diagnosis of PTSD, to sustain the claim for service 
connection for PTSD.  See 38 C.F.R. § 3.159(c)(4)(C); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claims at this time.

New and Material Evidence

A decision issued by the Board in February 1990 denied 
service connection for right and left knee disabilities.  The 
Board's decision is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

In a July 1991 rating decision, the RO denied service 
connection for a kidney and bladder disorder.  The Veteran 
did not file a timely appeal and that rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302(a), 20.1103.

In a July 2001 claim, the Veteran indicated that he was again 
seeking service connection for his claimed disabilities.  To 
reopen a claim, new and material evidence must be presented 
or secured.  38 U.S.C.A. § 5108.  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The claims to reopen were made before the effective date of 
the most recent amendment of 38 C.F.R. § 3.156(a), which 
expressly applies only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001). 
Consequently, the Board is deciding these claims under the 
prior version of the regulations.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Knee Disorder

In February 1990, the Board denied service connection for 
right and left knee disabilities.  The Board determined that 
neither a left or right knee disorder was manifested during 
active service or that arthritis of either knee was 
manifested within the presumptive period following discharge 
from service and that any current knee disability was not 
found to be related to the Veteran's active military service.  
The Board did note that the Veteran was seen on one occasion 
in service for complaints of right knee pain, but this was 
during a period of service determined to be under 
dishonorable conditions.  

The evidence added to the record since the February 1990 
Board decision consists of VA outpatient treatment records 
which show that the Veteran was diagnosed as having 
degenerative joint disease of the knees; an August 1995 VA 
examination report which shows a diagnosis of degenerative 
arthritis of the right knee; May 2004 hearing testimony in 
which the Veteran testified that he still experiences pain in 
his knees; and a December 2000 decision from the Social 
Security Administration (SSA) which found the Veteran 
disabled since August 1999 due to spinal stenosis and 
hypertension. 

The evidence added to the record since the February 1990 
Board decision does not show that disorder of either knee was 
incurred in or aggravated by his active service.  
Essentially, the evidence continues to show ongoing treatment 
for both knees and there is no competent evidence linking a 
knee disorder to service.  

The Board concludes that the additional evidence submitted is 
not new and material as it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  What was lacking at the time of the original 
decision, and is still lacking, is competent evidence that 
disorder of either knee was incurred in or aggravated by 
active service.  Accordingly, the Board's prior decision 
denying service connection for a knee disorder remains final 
and the claim is not reopened.

Kidney Disorder

The Veteran was denied service connection for a kidney 
disorder in July 1991 because the evidence failed to show 
that a chronic kidney or bladder condition was incurred in or 
aggravated by service.  The Veteran's active service 
treatment records were negative for any treatment or 
complaints related to the kidney or bladder.  December 2003 
service treatment revealed diagnoses of hematuria and 
microscopic hematuria; however, this was during a period of 
service determined to be under dishonorable conditions.  
Post-service treatment records showed that the Veteran 
underwent repair of a right retrocaval ureter during a work-
up for hematuria.  

The evidence added to the record since the July 1991 rating 
decision consists of the following:  VA outpatient treatment 
records and an August 1995 VA examination report show 
diagnoses of hematuria.  A December 2002 statement was 
received from the Veteran's friend in which it was reported 
that the Veteran still had problems with blood in his urine 
and pain in his kidneys.  A January 2003 letter was received 
from the Veteran's private urologist who stated that he saw 
the Veteran in August of the previous year for a thorough 
work-up for microscopic microhematuria.  He noted that the 
Veteran apparently was found to have such a condition after 
he was in the service.  It was reported that a CT scan was 
negative and cystoscopy was normal.  The physician stated 
that there was no significant pathology; however, he also 
concluded that  microscopic hematuria developed during active 
service.  

The Veteran testified at a May 2004 hearing that he first 
discovered blood in his urine in 1982 or 1983 while he was 
stationed in Hawaii.

A December 2000 decision by the SSA found the Veteran 
disabled since August 1999 due to spinal stenosis and 
hypertension. 

The evidence added to the record since the July 1991 RO 
decision does not show that a kidney disorder was incurred in 
or aggravated by his active service.  The Board notes that in 
the January 2003 letter, the Veteran's private urologist 
concluded that the Veteran does not have a current disability 
manifested by hematuria and therefore the physician's 
statement that the Veteran's hematuria is related to service 
is contradictory and cannot be used to reopen the claim.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to a claimant is not new and material].  
Accordingly, the RO's prior decision denying service 
connection for a kidney disorder remains final and the claim 
is not reopened.

Service Connection 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Headaches

The Veteran's service treatment records are negative for any 
complaints or treatment related to headaches. 

Post-service VA outpatient treatment records dated from March 
1996 to July 1997 show that the Veteran complained of 
headaches.  A diagnosis of headaches, probably tension type, 
was recorded in an October 1996 treatment record. 

A December 2000 disability determination from the SSA found 
the Veteran disabled due to spinal stenosis and hypertension. 

The medical evidence shows that the Veteran has been 
diagnosed as having headaches; however, the evidence fails to 
show that the disorder was incurred in or aggravated during 
service.  In the absence of competent medical evidence 
linking any current headache disorder to service, service 
connection must be denied.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)); a link, established by medical evidence, between the 
Veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

As to the existence of a stressor, a Veteran's assertions of 
non-combat service stressors are not sufficient to establish 
their occurrence.  Rather, his alleged service stressors must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002). 

The Veteran's hearing testimony and written statement allege 
that during service, he had a problem with his temper and he 
would explode at others.  

The Veteran's service treatment records are negative for any 
complaints or treatment for PTSD. 

The Veteran submitted a PTSD stressor statement in which he 
stated that during service, he was very angry at things and 
at someone and he would end up getting into fights with 
people.

A December 2000 disability determination from the SSA found 
the Veteran disabled due to spinal stenosis and hypertension. 

VA outpatient treatment records dated in December 2007 and 
July 2008 show that the Veteran received diagnoses of PTSD.

In this case the Veteran is currently diagnosed as having 
PTSD due to his alleged military experiences.  The Board 
finds, however, that the diagnosis is based solely on a 
history provided by the Veteran as his alleged stressors are 
not corroborated. The Board notes that it is not bound by a 
medical opinion based solely upon an unsubstantiated history 
as related by the Veteran.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

As noted the above, the Veteran's alleged service stressors 
must be established by official service records or other 
credible supporting evidence.  See 38 C.F.R. § 3.304(f).  In 
this case, the Veteran's stressor statements cannot be 
corroborated as he has provided only vague accounts of being 
angry and explosive during service.  Consequently, the Board 
finds that the Veteran does not have a corroborated in-
service stressor upon which a diagnosis of PTSD may be based.  
Therefore, service connection for PTSD must be denied.

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  See 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, the 
application to reopen the claim of service connection for a 
knee disorder is denied.

As new and material evidence has not been received, the 
application to reopen the claim of service connection for a 
kidney disorder, to include nephritis, is denied.

Service connection for headaches is denied.

Service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


